                                                                      Case 3:73-cv-00125-MMD-WGC Document 1670 Filed 04/21/21 Page 1 of 2




                                                                  1
                                                                  2
                                                                  3
                                                                  4
                                                                  5
                                                                  6
                                                                  7
                                                                  8
                                                                  9                                UNITED STATES DISTRICT COURT
                                                                 10                                         DISTRICT OF NEVADA
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11
                                                                 12   UNITED STATES OF AMERICA,                            3:73-CV-00125-MMD-WGC
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13                 Plaintiff,                             In Equity No. C-125
                ALLISON MacKENZIE, LTD.




                                                                 14   WALKER RIVER PAIUTE TRIBE,                           ORDER REQUIRING NOTICE OF
                                                                                                                           FILING OF REPORT AND PETITION
                                                                 15                 Plaintiff-Intervenor,                  FOR APPROVAL OF BUDGET AND
                                                                                                                           APPROVAL OF RATE OF ASSESSMENT
                                                                 16          vs.                                           FOR THE YEAR JULY 1, 2021
                                                                                                                           THROUGH JUNE 30, 2022, AND FOR
                                                                 17   WALKER RIVER IRRIGATION DISTRICT,                    APPROVAL OF THE AUDIT REPORT
                                                                      a corporation, et al.,                               FOR THE YEAR ENDED JUNE 30, 2020
                                                                 18
                                                                                  Defendants.
                                                                 19   _______________________________________/
                                                                 20                 GOOD CAUSE APPEARING, upon the Petition of the UNITED STATES BOARD
                                                                 21   OF WATER COMMISSIONERS, and JOANNE SARKISIAN, CHIEF DEPUTY WATER
                                                                 22   COMMISSIONER;
                                                                 23                 IT IS HEREBY ORDERED that a hearing on the Report and Petition for Approval of
                                                                 24   Budget and Approval of Rate of Assessment for the Year July 1, 2021 through June 30, 2022, and
                                                                 25   for Approval of the Audit Report for the Year Ended June 30, 2020, filed on the 20th day of April,
                                                                 26   2021, is set before this Court on Thursday, May 27, 2021, at the hour of 9:00 a.m. Notice shall be
                                                                 27   given by posting and publication. Notice of the filing and the hearing shall be posted at the
                                                                 28   following locations:




                                                                                                                     -1-
                                                                      Case 3:73-cv-00125-MMD-WGC Document 1670 Filed 04/21/21 Page 2 of 2




                                                                  1                     Commissioner’s Office, 410 North Main Street, Yerington, Nevada;
                                                                                        Lyon County Courthouse, Main Street, Yerington, Nevada;
                                                                  2                     Post Office Bulletin Board, Main Street, Yerington, Nevada;
                                                                                        U.S. Post Office Bulletin Board, Smith, Nevada;
                                                                  3                     U.S. Post Office Bulletin Board, Wellington, Nevada;
                                                                                        U.S. Post Office Bulletin Board, Coleville, California;
                                                                  4                     U.S. Post Office Bulletin Board, Schurz, Nevada; and
                                                                                        U.S. Post Office Bulletin Board, Bridgeport, California.
                                                                  5
                                                                  6                     Notice shall also be given by publication once a week for two successive weeks in the
                                                                  7   Lyon County News Leader, Yerington, Nevada; Mammoth Times, Mammoth Lakes, California; and
                                                                  8   in the Record Courier, Gardnerville, Nevada. Notice of the filing and the hearing shall be submitted
                                                                  9   to this Court for approval prior to posting and publication.
                                                                 10                     All persons may appear at the time and place aforesaid to show cause, if any they
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11   have, why the prayer of the Petition should not be granted.
                                                                 12                                21st day of
                                                                                        DATED this_____             April                  , 2021.
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13
                ALLISON MacKENZIE, LTD.




                                                                 14
                                                                 15                                                  UNITED STATES DISTRICT JUDGE
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22   4826-1702-2434, v. 1


                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28




                                                                                                                         -2-
